838 F.2d 1209Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brian A. BROWN, Plaintiff-Appellant,v.YUMS RESTAURANT, US Postal Service, Alexandria PoliceDepartment, Defendants-Appellees.
No. 87-7762.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 28, 1987.Decided:  Feb. 5, 1988.

Brian A. Brown, appellant pro se.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Brian Brown, an inmate at the Lorton Correctional Facility, appeals the district court's order transferring his civil rights complaint to the District Court for the District of Columbia.  The district court's order, being interlocutory in nature, is not appealable.    See Stelly v. Employers National Insurance Co., 431 F.2d 1251 (5th Cir.1970), cert. denied, 401 U.S. 908 (1971).  We accordingly dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.